 

 

 

 

 

 

 

 

U.S. DISTRICT CGURT
NORTHERN DISTRICT OF TEXAS
FILED
IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS JAN 1 6 2020
AMARILLO DIVISION
CLERK, U.S. DISTRICT COURT
B Ee.
SCOTT T. BEHLING, § y Deputy
TDCJ-CID No. 664060, §
§
Plaintiff, §
§
V. §  2:16-CV-210-Z
§
NEN FOLEY, et al., §
§
Defendants. §
MEMORANDUM OPINION

DISMISSING CIVIL RIGHTS COMPLAINT

Plaintiff SCOTT T. BEHLING, acting pro se and while a prisoner incarcerated in the Texas
Department of Criminal Justice, Institutional Division, has filed suit pursuant to Title 42, United
States Code, Section 1983 complaining against the above-referenced defendants and has been
granted permission to proceed in forma pauperis. For the following reasons, plaintiff's civil rights
complaint is DISMISSED.

JUDICIAL REVIEW

When a prisoner confined in any jail, prison, or other correctional facility brings an action
with respect to prison conditions under any federal law, the Court may evaluate the complaint and
dismiss it without service of process, Ali v. Higgs, 892 F.2d 438, 440 (5th Cir. 1990), if it is

frivolous', malicious, fails to state a claim upon which relief can be granted, or seeks monetary

 

1 A claim is frivolous if it lacks an arguable basis in law or in fact. Booker v. Koonce, 2 F.3d 114, 115 (5th Cir. 1993);
see Denton v. Hernandez, 504 U.S. 25 (1992). To determine whether a complaint is frivolous under 28 U.S.C. §
1915(d), the Court must inquire whether there is an arguable “‘factual and legal basis of constitutional dimension for
the asserted wrong.’” Spears v. McCotter, 766 F.2d 179, 181 (5th Cir. 1985) (quoting Watson v. Ault, 525 F.2d 886,
892 (Sth Cir. 1976)). The review of a complaint for factual frivolousness nevertheless is quite limited and “only
appropriate in the limited class of cases wherein the allegations rise to the level of the irrational or the wholly

 
relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A; 28 U.S.C. §
1915(e)(2). The same standards will support dismissal of a suit brought under any federal law by
a prisoner confined in any jail, prison, or other correctional facility, where such suit concerns
prison conditions. 42 U.S.C. 1997e(c)(1). A Spears hearing need not be conducted for every pro
se complaint.” Wilson v. Barrientos, 926 F.2d 480, 483 n.4 (Sth Cir. 1991).
PLAINTIFF’S CLAIMS

Plaintiff is a Texas Department of Criminal Justice (TDCJ) inmate housed at the Clements
Unit in Amarillo, Texas. Plaintiff brings this suit against multiple defendants: Senior Warden
Foley, Assistant Warden Andrews, former Senior Warden Martin, former Assistant Warden
Beach, and Mail Room Supervisor Geneta K. Glenn of the TDCJ Clements Unit. (ECF No. 18-1).
According to his complaint, plaintiff inherited a sum of money upon the death of his father. This
money was eventually deposited into his inmate trust account following probate proceedings.
Plaintiff claims that defendant Glenn blocked access to his inmate trust account funds through her

negligent handling of his legal mail.

 

incredible,” not just to the level of the unlikely. Booker, 2 F.3d at 114. Nor is egal frivolousness synonymous with
mere unlikeliness. The Supreme Court of the United States and the United States Court of Appeals for the Fifth Circuit
repeatedly counsel district courts against dismissing petitions that have some chance of success. See, e.g., Denton v.
Hernandez, 504 U.S. 25 (1992); Neitzke v. Williams, 490 USS. 319, 329 (1989); Booker, 2 F.3d at 116. That caution
notwithstanding, a “claim against a defendant who is immune from suit is frivolous because it is based upon an
indisputably meritless legal theory. See Neitzke, 490 US. at 327; Booker, 2 F.3d at 116.

2 A Spears hearing is a hearing in which a magistrate judge determines whether to recommend dismissal of a defined
claim as frivolous. See Spears, 766 F.2d at 182.

3 Green vs. McKaskle, 788 F.2d 1116, 1120 (Sth Cir. 1986) (“Of course, our discussion of Spears should not be
interpreted to mean that all or even most prisoner claims require or deserve a Spears hearing. A district court should
be able to dismiss as frivolous a significant number of prisoner suits on the complaint alone or the complaint together
with the Watson questionnaire.”)

-2-

 
According to documents filed as attachments to his complaint, plaintiff claims defendant
Glenn failed to properly apply postage to a critical document mailed to his probate attorney, and
the document was returned to his unit of incarceration. Plaintiff further claims he was not notified
in a timely fashion about the return of his mail for insufficient postage. Plaintiff further argues that
all remaining defendants, based on their positions as supervisors or former supervisors at the
Clements Unit, are responsible for failures of the mail room staff to appropriately handle his legal
mail. Although not specifically stated, plaintiff also appears to argue defendants are deliberately
blocking his access to his inmate trust account. Plaintiff also implies that defendants acted in
conspiracy with the United States Post Office to cause a delay in his legal mail, but he does not
name the United States Post Office or any postal employee as a defendant. Compare ECF No. 9,
with ECF No. 3. The Court interprets plaintiff's claims to state (1) a claim for denial of access-to-
the-courts based on defendants’ failure to properly handle plaintiff’s legal mail, and (2) a claim for
deprivation of plaintiffs property interests without due process of law based on the ability to
access his inmate trust account.

ANALYSIS

Access-to-the-Courts: Legal Mail

A cause of action may be stated under Title 42, United States Code, section 1983 where
prison officials intentionally withhold mail destined for the courts, where there is the additional
allegation that the intentional delay of legal mail damaged the prisoner’s legal position. Jackson v.
Procunier, 789 F.2d 307 (Sth Cir. 1986). Nevertheless, conduct which is merely negligent does
not meet the standard for liability under section 1983. Daniels v. Williams, 474 U.S. 327, 331-34

(1986).

 
Plaintiff must demonstrate an actual injury stemming from the alleged unconstitutional act.
Dunham y. Wainwright, No. A-15-CA-1018-RP, 2017 WL 571515, at *3 (W.D. Tex. Feb. 13,
2017), aff'd, 713 Fed. Appx 334 (5th Cir. 2018) (citing Lewis v. Casey, 518 U.S. 343, 351-54
(1996); Ruiz v. United States, 160 F.3d 273, 275 (5th Cir. 1998); Chriceol v. Phillips, 169 F.3d
313 (Sth Cir. 1999)). “ ‘Actual injury’ is ‘actual prejudice with respect to contemplated or existing
litigation, such as the inability to meet a filing deadline or to present a claim.’ ” Dunham, 2017
WL 571515, at *3 (citing Lewis, 518 U.S. at 348). Ifa litigant’s position is not prejudiced by the
claimed violation, his claim of denial of access-to-the-courts is not valid. Dunham, 2017 WL
571515, at *3 (citing Henthorn v. Swinson, 955 F.2d 351, 354 (Sth Cir.), cert. denied, 504 US.
988 (1992)).

Plaintiff argues that defendant Glenn had the affirmative obligation to place the proper
amount of postage on his legal mail. Even by his complaint, plaintiff indicates that the failure to
properly handle his legal mail was based on negligence. Plaintiff makes no allegations of
intentional misconduct by defendant Glenn, nor does he allege any facts that give the Court a
reason to interpret his claim as one of intentional misconduct.

Further, all remaining defendants are sued in their capacity as supervisors of the Clements
Unit or defendant Glenn. “A supervisory official may be held liable under section 1983 for the
wrongful acts of a subordinate ‘when [the supervisory official] breaches a duty imposed by state
or local law, and this breach causes plaintiff's constitutional injury.’ ” Smith v. Brenoettsy, 158
F.3d 908 (5th Cir. 1998)(quoting Smith v. Adams, 537 F.2d 829, 831 (5th Cir. 1976). To hold a
supervisory official liable, the plaintiff must demonstrate: (1) the supervisor either failed to
supervise or train the subordinate official; (2) a causal link exists between the failure to train or

supervise and the violation of the plaintiff's rights; and (3) the failure to train or supervise amounts
-4-

 
to deliberate indifference. Hinshaw v. Doffer, 785 F.2d 1260, 1263 (Sth Cir. 1986). For an official
to act with deliberate indifference, he “must both be aware of facts from which the inference could
be drawn that a substantial risk of serious harm exists, and he must also draw the inference.”
Farmer v. Brennan, 511 U.S. 825, 837 (1994); Wilson v. Seiter, 501 U.S. 294 (1991). Plaintiff has
failed to state a claim for any of the supervisor defendants under this standard.

The Court further finds that any failure by the defendant Glenn to follow the proper
procedure to complete the postage process is at most a negligent act, and the negligent deprivation
of property by prison officials does not create a civil rights claim. See Daniels v. Williams, 474
U.S. 327, 328, 332-33 (1986) (“[T]he Due Process Clause is simply not implicated by a negligent
act of an official causing unintended loss of or injury to life, liberty, or property.”); Ortiz v. Giles
W. Dalby Correctional Facility, 396 Fed. Appx. 144 (5th Cir. 2010); Simmons v. Poppell, 837
F.2d 1243, 1244 (Sth Cir. 1988).

Accordingly, the plaintiff fails to state a claim against the defendants based on the
mishandling of his legal mail.

Deprivation of Property: Access to Inmate Trust Account

Courts have routinely held that prisoners have a protected interest in their inmate accounts
and may not be deprived of that interest absent procedural due process of law under the Fourteenth
Amendment of the United States Constitution. See Rosin v. Thaler, 417 Fed. Appx. 432 (Sth Cir.
2011); Reynolds v. Wagner, 128 F.3d 166, 179 (3rd Cir. 1997); Campbell v. Miller, 787 F.2d 217,
222 (7th Cir. 1986). Therefore, plaintiff, who alleges that he was deprived of the funds in his
inmate account due to the actions of prison officials, states a claim under § 1983. Birl v. Thaler,
470 Fed. Appx. 362, 363 (5th Cir. 2012) (noting that where a prisoner claims property deprivation

by a prison official, he has presented a cognizable § 1983 claim).
-5-
However, although plaintiff has stated a claim, he does not have a remedy in this Court,
but must pursue the matter in state court. An adequate post-deprivation remedy for deprivation of
property under color of law eliminates any due process claim under § 1983, regardless of whether
the deprivation is negligent or intentional. See Parratt v. Taylor, 451 U.S. 527 (1981); Hudson v.
Palmer, 468 U.S. 517 (1984). Under the Pratt/Hudson doctrine, a district court may dismiss a loss
of property claim and require the plaintiff to pursue state remedies. A plaintiff may then pursue a
claim under § 1983 only after those remedies are denied on grounds other than the merits of the
claim. See Thompson vy. Steele, 709 F.2d 381, 383 (Sth Cir. 1983). The burden is on the inmate to
show that the post-deprivation remedy is inadequate. See Myers v. Klevenhagan, 97 F.3d 91, 94
(5th Cir. 1996).

Texas law allows recovery of monetary damages for loss of property that has been taken
without authorization. See Murphy v. Collins, 26 F.3d 541, 543 (Sth Cir. 1994) (in Texas, the tort
of conversion fulfills this requirement); see also Beam v. Voss, 568 S.W.2d 413, 420-21 (Tex. Civ.
App.-San Antonio 1978, no writ) (conversion is the unauthorized and unlawful assumption and
exercise of dominion and control over the personal property of another, to the exclusion of, or
inconsistent with the owner’s rights). To the extent that plaintiff alleges that defendants willfully
blocked his access to monies from his inmate trust fund account without due process, there is no
indication that he has instituted an action in state court to pursue these claims.

Accordingly, plaintiff's claim for deprivation of property without due process fails and
must be dismissed.

CONCLUSION

For the reasons set forth above and pursuant to Title 28, United States Code, sections

1915A and 1915(e)(2), as well as Title 42, United States Code, section 1997e(a), it is ORDERED
-6-

 
that the Civil Rights Complaint filed by plaintiff filed pursuant to Title 42, United States Code,
section 1983 be DISMISSED without prejudice for failure to state a claim.

SO ORDERED.

January 16. 2020. A

 

MAPTHEW)J. KACSMARYK
TED STATES DISTRICT JUDGE
